Order, Supreme Court, Bronx County (Lucy Billings, J.), entered on or about August 4, 2006, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly found an issue of fact as to whether the plaintiff in the underlying personal injury action suffered a grave injury, pursuant to Workers’ Compensation Law § 11 (see Altonen v Toyota Motor Credit Corp., 32 AD3d 342 [2006]). Defendant did not clearly establish that the victim had not suffered permanent and severe facial disfigurement (Fleming v Graham, 34 AD3d 525 [2006]; cf. Krollman v Food Automation Serv. Techniques, Inc., 13 AD3d 1209 [2004]). Concur—Mazzarelli, J.E, Williams, Gonzalez, Catterson and Kavanagh, JJ.